UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended September 30, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-17861 UNILENS VISION INC. (Exact name of registrant as specified in its charter) Delaware 27-2254517 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10431 72 nd Street North, Largo, Florida 33777-1511 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (727)544-2531 Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.
